Case: 10-10864 Document: 00511490565 Page: 1 Date Filed: 05/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 26, 2011
                                     No. 10-10864
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

PAULITO GOVEA-SAN ROMAN,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 6:10-CR-11-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Paulito Govea-San Roman (Govea) pleaded guilty of illegal re-entry after
deportation and was sentenced at the top of the guidelines range to a 57-month
term of imprisonment and to a three-year period of supervised release. Govea
contends that his sentence is substantively unreasonable because the district
court failed to give adequate weight to his cultural assimilation, and that the
district court failed to explain adequately why a more lenient sentence was not
appropriate.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 10-10864 Document: 00511490565 Page: 2 Date Filed: 05/26/2011

                                   No. 10-10864

        Our review of the substantive reasonableness of Govea’s sentence is for an
abuse of discretion. United States v. Johnson, 619 F.3d 469, 471-72 (5th Cir.
2010). With respect to Govea’s challenge to the reasonableness of the district
court’s procedures, we have held that a party must object below to the asserted
procedural error “‘in such a manner so that the district court may correct itself
and thus, obviate the need for our review.’” United States v. Gutierrez, 635 F.3d
148, 152 (5th Cir. 2011) (quoting United States v. Mondragon-Santiago, 564 F.3d
357, 361 (5th Cir. 2009)). If a party fails to object with the necessary clarity
below, our review is for plain error only. Id. (citing Mondragon-Santiago, 564
F.3d     at   361).   Here,   though    Govea     objected   to   his   sentence’s
“procedural . . . reasonableness,” the court would not have known the nature of
Govea’s procedural challenge and been able to obviate the need for our review.
Thus, we review that challenge for plain error. To show plain error, Govea must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
        Even if we assume that the district court erred in failing to explain the
sentence adequately, Govea cannot show that the error affected his substantial
rights. See Mondragon-Santiago, 564 F.3d at 365. Govea has not shown how a
better explanation would have changed his sentence. See id. “While cultural
assimilation may be considered as a mitigating factor, there is no requirement
that a sentencing court must accord it dispositive weight.” United States v.
Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (per curiam) (internal citation
omitted).     Govea has not rebutted the presumption of reasonableness that
attaches to his within-guidelines sentence.       See United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008) (per curiam). The judgment is
AFFIRMED.




                                         2